DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 11/29/2021 have been entered.  The 112 rejection on claim 8 has been withdrawn in light of response on pages 11 and 12.

Response to Arguments
	Applicant’s arguments on pages 10-18, filed on 11/29/2021 have been fully considered and are not persuasive.
	Applicant states the cited references from claim 8 does not disclose “wherein when the image light beam with a diameter of 1490 µm is entered on the cornea of a plurality of users having an original visual acuity that is not lower than 0.04 but is lower than 1.2 and having the original visual acuity different from each other and the image based on the image data is projected onto a retina of the plurality of users, adjustment of the numerical aperture of the image light beam in the range of -0.0007 to -0.0045 by the adjustment unit according to the 
	Applicant states that Takeda fails to teach or suggest the adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball and Yonekubo does not disclose the numerical aperture of the image light beam is adjusted by moving device 31 in a range of -0.0007 to -0.0045.  
The examiner respectfully disagrees.
Counsel's assertions are merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely alleged that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).
Applicant further makes a vague reference to the MPEP (does not cite the section) regarding combination of references but no additional argument was made with that regard. Examiner provided reason to combine (i.e., Takeda, Yonekubo, Oka, Noge, Takeda2), please see KSR.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20140139404, previously cited, in view of Yonekubo et al. US 20180067326.
Regarding claim 8, Takeda teaches 
	an image projection device (figures 1-9), comprising,

	an image input unit (controller 50, image processing section 52) that inputs image data;
	a control unit (controller 50, drive control circuit 13) that generates an image light beam based on the input image data, and controls emission of the image light beam from the light source (paragraph [0049] and [0050], e.g. figure 3A, 52 and 10);
	a scan unit (scan system 12) that scans the image light beam emitted from the light source (paragraph [0043]);
	a projection optical member (virtual image formation section 20) that converges the image light beam scanned by the scan unit (paragraph [0037] states light output section 10 includes scan system 12)  at a convergence position in a crystalline lens (as shown in figure 1 the light converge on the crystalline lens of the eye EY) of an eyeball (EY) of a user, illuminates a retina of the eyeball of the user with the image light beam scanned by the scan unit (paragraph [0047] and [0048]), and projects an image onto the retina (paragraph [0048]); and
 	wherein when the image light beam with a diameter of 1490                         
                            μ
                        
                    m (diameter of 1490                         
                            μ
                        
                    m is within the curve in figure 9A and paragraph [0071]) is entered on the cornea of a plurality of users (as shown in figure 1, for a user but the device can be used for more than one user) having an original visual acuity that is not lower than 0.04 but is lower than 1.2 and having the original visual acuity different from each other (visual acuity are not always the same; from figure 9A, light flux diameter of 1490                         
                            μ
                        
                    m is a depth of focus between 0 and 200, using this value in figure 9B, diopter is between 0.5 to 1, and using this value in table 1 the visual acuity is between 0.4 to 1.0 and also see paragraph [0072]) and the image based on the image data is projected onto a 
	Takeda does not specifically teach an adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball,
adjustment of the numerical aperture of the image light beam in the range of -0.0007 to -0.0045 by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina.
	Yonekubo teaches an image projection device comprising,
an adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball (paragraph [0072] states figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14.  As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14).
However, it should be noted that Yonekubo also  teaches a device, wherein figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14.  As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Takeda with adjustment of the numerical aperture of the image light beam in the range of -0.0007 to -0.0045 by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina of Yonekubo for the purpose of optimizing optical performance of the device.
Regarding claim 12, Takeda in view of Yonekubo teaches the invention as set forth above and Takeda further teaches the image projection device (figures 1-9), wherein the image light beam (light flux components PL) at the time of entering the cornea (CP) is diverging light (light PL are diverging as shown in figure 8).
Regarding claim 17, Takeda teaches 
	an image projection device (figures 1-9) comprising,

	an image input unit (controller 50, image processing section 52) that inputs image data;
	a control unit (controller 50, drive control circuit 13) that generates an image light beam based on the input image data, and controls emission of the image light beam from the light source (paragraph [0049] and [0050], e.g. figure 3A, 52 and 10);
	a scan unit (scan system 12) that scans the image light beam emitted from the light source (paragraph [0043]);
	a projection optical member (virtual image formation section 20) that converges the image light beam scanned by the scan unit (paragraph [0037], light output section 10 includes scan system 12; as shown in figure 1 the light converge on the eye EY) at a convergence position near a pupil of an eyeball (EY) of a user, illuminates a retina of the eyeball of the user with the image light beam scanned by the scan unit (paragraph [0047] and [0048]), and projects an image onto the retina (paragraph [0048]); and
	wherein a diameter of the image light beam at the time of entering the cornea of the eyeball is not smaller than 800                         
                            μ
                        
                    m and not larger than 3000                         
                            μ
                        
                    m (the leftmost end of the curve in figure 9A appears to be within this range, and paragraph [0071] teaches working at this end of the range; the diopter value of 3 mentioned in paragraph [0072] appears to correspond, via figure 9B and figure 9A, to a beam diameter within the range claimed), and
	when the image based on the image data is projected onto a retina of a plurality of users (as shown in figure 1, for a user but the device can be used for more than one user) having the original visual acuity that is not lower than 0.04 but is lower than 1.2 and having the original (visual acuity are not always the same; This seems to be an automatic consequence of the beam diameter within the range defined above and also see paragraph [0072] teaches when the light flux diameter becomes smaller than or equal to 1 mm, for example, the depth of focus becomes about several hundreds of microns, which means that a target object can be brought into focus irrespective of the presence of an equivalent amount of defocus. The diopter corresponding to the value is about 2 to 3, as shown in FIG. 9B. In this case, the relationship between the diopter and the visual acuity shown in Table 1 indicates that satisfactory video images are provided with no diopter adjustment even for an eye having a visual acuity of about 0.1).
	Takeda does not specifically teach an adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball,
adjustment of the numerical aperture of the image light beam in the range of -0.0003 to -0.0048 by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina.
	Yonekubo teaches an image projection device comprising, 
	an adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball (paragraph [0072] states figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14.  As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring 
However, it should be noted that Yonekubo also teaches a device, wherein figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14.  As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14 from paragraph [0072].  The adjustment of the numerical aperture of the image light beam corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the numerical aperture directly impacts the e.g. the adjustment of the
diopter (paragraph [0072]). Further, as a result-effective variable, it has been held that where the 
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A.
1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the device of Takeda with adjustment of the numerical aperture of the image light beam in the range of -0.0003 to -0.0048 by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have an acquired visual acuity higher than the original visual acuity, the acquired visual acuity being a visual acuity for the image based on the image data and projected onto the retina of Yonekubo for the purpose of optimizing optical performance of the device.
Regarding claim 18, Takeda in view of Yonekubo does not specifically teach the adjustment of the numerical aperture of the image light beam by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have the acquired visual acuity higher than 0.4.
However, Yonekubo further teaches the image projection device, 
an adjustment unit that adjusts a numerical aperture of the image light beam entering a cornea of the eyeball (paragraph [0072] teaches figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14, As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14), the device is well known to be used with more than one user.
However, it should be noted that Yonekubo also teaches a device, wherein figure 5 the moving device 31 moves the first optical system 13 so as to be closer to the second optical system 14, As a result, the position of the intermediate image GM approaches the second optical system 14.  As a result, the light from the intermediate image GM reflected by the second optical system 14 becomes divergent light.  The divergent light L1 is imaged on the retina of the myopic observer H.  If it is desired to bring the position of the virtual image G1 closer to the front, the moving device 31 may move the first optical system 13 so as to be closer to the second optical system 14” as stated on paragraph [0072] and the device is well known to be used with more than one user.  The adjustment of the numerical aperture of the image light beam corresponds to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the device of Takeda with the adjustment of the numerical aperture of the image light beam by the adjustment unit according to the original visual acuity of the plurality of users causes the plurality of users to have the acquired visual acuity higher than 0.4 of Yonekubo for the purpose of optimizing optical performance of the device.
Regarding claim 23, Takeda in view of Yonekubo teaches the invention as set forth above and Takeda further teaches the image projection device (figures 1-9), wherein the image light beam (light flux components PL) at the time of entering the cornea (CP) is diverging light (light PL are diverging as shown in figure 8).

Claims 9, 11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20140139404, previously cited, in view of Yonekubo et al. US 20180067326, previously cited, as applied to claims 8 and 17 above, and further in view of Oka JP2006251509, previously cited, and Takeda et al. US 20140049831, previously cited, and herein referenced as Takeda2.
Regarding claim 9, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach a collimator that is disposed in a light path for the image light beam between 
Oka teaches the device, comprising a collimator (90) that is disposed in a light path for the image light beam between the light source (80) and the scan unit (200), and collimates the image light beam to form substantially parallel light (paragraph [0046] states the collimating lens 90 collimates the image light emitted from the optical fiber 80 and emits the collimated light as collimated image light toward the beam diameter adjusting element 100 and paragraph [0047] as shown in figure 1, the beam diameter adjusting element 100 is between the collimating lens 90 and the horizontal scanning mechanism 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo with a collimator that is disposed in a light path for the image light beam between the light source and the scan unit, and collimates the image light beam to form substantially parallel light of Oka for the purpose of allowing users with low adjustment ability or a user with myopia and hyperopia to clearly view an image (paragraph [0014]).
Takeda in view of Yonekubo and Oka does not specifically teach the adjustment unit adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens.
Takeda2 teaches the device (figures 1-3 and 6-10), comprising the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo and Oka with the adjustment unit adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens of Takeda2 for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).
Regarding claim 11, Takeda in view of Yonekubo, Oka, and Takeda2 teaches the invention as set forth above.  Oka further teaches the image projection device comprising, a lens which is a collimator (collimating lens 90).
Takeda in view of Yonekubo, Oka, and Takeda2 does not specifically teach the control unit controls and causes the adjustment unit to change a distance between the light source and the lens, in accordance with an instruction from the user.
Takeda2 further teaches the device (figure 6), wherein the control unit controls (condensing-position changing mechanism (a condensing-position changing section) 44) and causes the adjustment unit (44) to change a distance between the light source and the lens (paragraph [0223], moving light source - optical fiber 7; shown in figure 6), in accordance with 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo, Oka, and Takeda2 with the control unit controls and causes the adjustment unit to change a distance between the light source and the lens, in accordance with an instruction from the user of Takeda2 for the purpose of the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).
Regarding claim 20, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach a collimator that is disposed in a light path for the image light beam between the light source and the scan unit, and collimates the image light beam to form substantially parallel light.
Oka teaches the device, comprising a collimator (90) that is disposed in a light path for the image light beam between the light source (80) and the scan unit (200), and collimates the image light beam to form substantially parallel light (paragraph [0046] states the collimating lens 90 collimates the image light emitted from the optical fiber 80 and emits the collimated light as collimated image light toward the beam diameter adjusting element 100 and paragraph [0047] as shown in figure 1, the beam diameter adjusting element 100 is between the collimating lens 90 and the horizontal scanning mechanism 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo with a collimator that is disposed in a light path for the image light beam between the light source and the scan unit, and collimates the image light beam to form substantially parallel light of Oka for the purpose of allowing users 
Takeda in view of Yonekubo and Oka does not specifically teach the adjustment unit adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens.
Takeda2 teaches the device (figures 1-3 and 6-10), comprising the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens (shown in figure 6 and paragraph [0221] teaches the condensing-position converting mechanism (the condensing-position changing section) 44 shown in FIG. 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo and Oka with the adjustment unit adjust the numerical aperture of the image light beam at the time when the image light beam enters the cornea, by moving a position of the collimator in a direction parallel to a traveling direction of the image light beam at a time when the image light beam passes through the lens of Takeda2 for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).
Regarding claim 22, Takeda in view of Yonekubo, Oka, and Takeda2 teaches the invention as set forth above.  Oka further teaches the image projection device comprising, a lens which is a collimator (collimating lens 90).
Takeda in view of Yonekubo, Oka, and Takeda2 does not specifically teach the control unit controls and causes the adjustment unit to change a distance between the light source and the lens, in accordance with an instruction from the user.
Takeda2 further teaches the device (figure 6), wherein the control unit controls (condensing-position changing mechanism (a condensing-position changing section) 44) and causes the adjustment unit (44) to change a distance between the light source and the lens (paragraph [0223], moving light source - optical fiber 7; shown in figure 6), in accordance with an instruction from the user (paragraph [0222], female screw member 442 to be controlled to provide instruction of usage by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Yonekubo, Oka, and Takeda2 with the control unit controls and causes the adjustment unit to change a distance between the light source and the lens, in accordance with an instruction from the user of Takeda2 for the purpose of the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404, previously cited, in view of Yonekubo et al. US 20180067326, previously cited, as applied to claims 8 and 17  above, and further in view of Takeda et al. US 20140049831 (hereinafter Takeda2), previously cited.
Regarding claim 10, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach the adjustment unit adjusts the numerical aperture of the image light beam at the time when the image light beam at the time when the image light beam enters the cornea, by moving a position of the light source in a direction parallel to a traveling direction of the image light beam.
Takeda2 teaches the image projection device (figure 6) , wherein the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjusts the numerical aperture of the image light beam at the time when the image light beam at the time when the image light beam enters the cornea, by moving a position of the light source (optical fiber 7) in a direction parallel to a traveling direction of the image light beam (paragraph [0223], moving light source - optical fiber 7; shown in figure 6 and paragraph [0221] teaches the condensing-position converting mechanism (the condensing-position changing section) 44 shown in FIG. 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo, to use the adjustment unit to adjusts the numerical aperture of the image light beam when the beam enters the cornea, by moving a position of the light source in a direction parallel to a direction of the image light beam, as taught by Takeda2, for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).
Regarding claim 21, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach the adjustment unit adjusts the numerical aperture of the image light 
Takeda2 teaches the image projection device (figure 6) , wherein the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjusts the numerical aperture of the image light beam at the time when the image light beam at the time when the image light beam enters the cornea, by moving a position of the light source (optical fiber 7) in a direction parallel to a traveling direction of the image light beam (paragraph [0223], moving light source - optical fiber 7; shown in figure 6 and paragraph [0221] teaches the condensing-position converting mechanism (the condensing-position changing section) 44 shown in FIG. 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda in view of Yonekubo, to use the adjustment unit to adjusts the numerical aperture of the image light beam when the beam enters the cornea, by moving a position of the light source in a direction parallel to a direction of the image light beam, as taught by Takeda2, for the purpose of optimizing an image visually recognized by the observer (paragraph [0221]).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al US 20140139404, previously cited, in view of Yonekubo et al. US 20180067326, previously cited as applied to claims 8 and 17 above, and further in view of Noge et al. JP2009122550, previously cited.
Regarding claim 13, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach wherein the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user having been captured by a camera, and the acquired visual acuity is a visual acuity for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera.
Noge teaches the image projection device (figures 1 and 2),
wherein the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user (as shown in figure 1, the imaged data is along a line of sight of user) having been captured by a camera (paragraph [0022] teaches the retinal projection display device 1 using Maxwell vision which projects an image directly through the pupil  to the retina and as shown in figure 1 includes an image data output unit which includes an imaging device 11 such as a CCD and outputs digitized image data and paragraph [0024] teaches a left and right imaging devices 11 provided at positions corresponding to the left and right eyes of the user), and
the acquired visual acuity is a visual acuity (paragraph [0072] and Table 1 as due to combination Takeda) for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera (paragraph [0022] teaches the retinal projection display device 1 uses vision which projects an image directly through the pupil to the retina, and as shown in figure 1 includes an image data output which includes an imaging device 11 such as a CCD which captures it).

Regarding claim 24, Takeda in view of Yonekubo teaches the invention as set forth above but does not teach wherein the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user having been captured by a camera, and the acquired visual acuity is a visual acuity for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera.
Noge teaches the image projection device (figures 1 and 2),
wherein the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user (as shown in figure 1, the imaged data is along a line of sight of user) having been captured by a camera (paragraph [0022] teaches the retinal projection display device 1 using Maxwell vision which projects an image directly through the pupil  to the retina and as shown in figure 1 includes an image data output unit which includes an imaging device 11 such as a CCD and outputs digitized image data and paragraph 
the acquired visual acuity is a visual acuity (paragraph [0072] and Table 1 as due to combination Takeda) for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera (paragraph [0022] teaches the retinal projection display device 1 uses vision which projects an image directly through the pupil to the retina, and as shown in figure 1 includes an image data output which includes an imaging device 11 such as a CCD which captures it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeda, to use the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user having been captured by a camera, and the acquired visual acuity is a visual acuity for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera as taught by Noge, for the purpose of providing an image data output unit which can be implemented for users with visual impairment such as severe amblyopia, myopia, and presbyopia in front of the user’s eyes to see in real time (paragraph [0017]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HENRY A DUONG/Examiner, Art Unit 2872  

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22